DETAILED ACTION
	This Office Action is in response to an Application, filed 14 June 2021, wherein Claims 1-19 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 14 June 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 recites: “specifying the container, which has been implemented in the first node, has been using the first network interface, and is before being moved to the second node, based on information to specify a network interface used by each container of a plurality of containers before a certain time point”. The emphasized phrase above is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Most of the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites:
“A generation method for a computer to execute a process comprising: 
acquiring performance information of a container, which has been implemented in a first node and has been using a first network interface owned by the first node, after the container is moved to a second node different from the first node; 
specifying performance information of a second network interface, which represents a feature similar to a feature represented by the acquired performance information of the container after being moved, among performance information of a network interface owned by the second node; and 
generating correspondence information that associates performance information of the first network interface with the specified performance information of the second network interface.”
The claim contains multiple errors that render the claims unclear.
i) The first limitation is reciting actions in the past including “which has been … and has been” and “after the container is moved …”. It is unclear whether these elements are part of the claimed method for infringement purposes or rather the limitation seeks to claim acquiring performance information of a container. The limitation could be rewritten to state an action beforehand such as “detecting a container has moved to a second node different from the first node … acquiring performance information of the container from the first node”. 
ii) The second limitation recites “a second network interface” (twice) and “a network interface owned by the second node”. It is unclear whether the interfaces are the supposed to be the same interface or different interfaces in the claims. 
iii) The third limitation recites performance information of the first network interface which renders the claim unclear because there was never any step or mention of acquiring/having performance information for the first network interface.

Claim 12 is rejected under the same rationale as Claim 1.

Claim 3 recites the act of “setting, among a plurality of network interfaces owned by different nodes, a network interface that has performance information that represents that a performance value or an amount of change in the performance value has become zero before or after a certain time point, as the first network interface”. Similar to claim 1, this action is predating the independent claim which describes how the container which has been implemented in the first node and has been using a first interface. 

Claim 14 is rejected under the same rationale as Claim 3.

Claim 6 recites:
“measuring, among the network interfaces owned by the first node, the number of network interfaces that have been used by the container before being moved, and generating, for every combination of performance information for the measured number of network interfaces owned by the second node, synthetic information obtained by synthesizing the combination of performance information, wherein the specifying includes specifying, among the generated synthetic information, the performance information of the second network interface included in a combination as a synthesis source of any of the synthetic information that represents a feature similar to a feature represented by the acquired performance information of the container after being moved.”
The ”the network interfaces owned by the first node” lack antecedent basis in the claims. The bolded limitation in this claim is full of errors rendering the claim unclear. The “measured number of network interfaces owned by the second node” has not been performed or recited in the claims prior. There has been no combinations of performance information for the “measured” number of network interfaces owned by the second node.

Claim 17 is rejected under the same rationale as Claim 6.

The remaining dependent claims fail to cure the deficiencies of their respective parent claims and inherit the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459